
	
		I
		112th CONGRESS
		2d Session
		H. R. 6345
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Pompeo (for
			 himself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 112(r) of the Clean Air Act (relating to
		  prevention of accidental releases).
	
	
		1.Short titleThis Act may be cited as the
			 General Duty Clarification Act of
			 2012.
		2.Prevention of
			 accidental releases
			(a)Purpose and
			 general dutyParagraph (1) of
			 section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)) is amended—
				(1)by striking
			 It shall be the objective and inserting the following:
					
						(A)In
				generalIt shall be the
				objective
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Regulations
							(i)LimitationNo
				entity may be found to be in violation of this paragraph until the
				Administrator promulgates final regulations under clause (ii) and issues
				internal enforcement guidelines under clause (iii).
							(ii)RegulationsThe
				Administrator shall promulgate regulations establishing criteria defining, for
				purposes of this paragraph, the terms extremely hazardous
				substance, appropriate hazard assessment techniques, and
				design and maintain a safe facility.
							(iii)UniformitySubsequent to the promulgation of final
				regulations under clause (ii), the Administrator shall issue guidelines to
				ensure that enforcement of this paragraph is handled by the regional offices of
				the Environmental Protection Agency in a uniform and appropriate manner across
				all regions of the United
				States.
							.
				(b)Definition of
			 accidental releaseSubparagraph (A) of section 112(r)(2) of the
			 Clean Air Act (42 U.S.C. 7412(r)(2)) is amended by inserting before the period
			 at the end the following: , other than such an emission resulting from
			 an intentional act.
			
